DETAILED ACTION
	This Office Action is in response to the amendment filed on April 25, 2022. Claims 1 - 6 have been cancelled and new claims 7 - 12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lei Yu, Reg. No. 65,015 on May 6, 2022.

The application has been amended as follows: 
 
Claim 7, line 6, the words “the fan coil product” have been changed to --a fan coil product--

Claim 7, line 20, the words “the original family” have been changed to --an original family--

Claim 7, line 21, the words “the same way” have been changed to --a same way--

Claim 7, line 37, the words “the stretch command” have been changed to --a stretch command--

Claim 7, line 39, the words “the back part” have been changed to --a back part--

Claim 7, line 40, the words “the front part” have been changed to --a front part--

Claim 7, lines 50 - 51, the words “the above two reference planes” have been changed to --the above reference planes--

Claim 7, line 77, the words “the step of” have been changed to --a step of--

Response to Amendment
The amendment filed on April 25, 2022 has been entered and considered by the examiner. Based on the new claims, which recite the same subject matter as the previous claims, as well as addresses the issues from the previous set of claims, including the objections to the claims and the rejections under 35 U.S.C. 112, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 7 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of Ahn et al. (“BIM Interface for Full vs Semi-Automated Building Energy Simulation”) discloses a building information model with a fan coil cooling system used in a simulation, Lee (“A Formal and Ontological Approach to Embed Commissioning Test Protocols into Building Information Model”) discloses an IFC STEP file with a fan coil unit (FCU) generated by Auto CAD Revit MEP (Mechanical, Electrical and Plumbing), including the geometry of the fan coil unit and a 4 pipe FCU and a performance test executed in a HVAC system, and Kiff et al. (U.S. Patent 10,331,845 B2) discloses air handling units (AHU) with supply and return air ducts on multiple floors disclosed in a three-dimensional model.
	However, none of the references taken either alone or in combination with the prior art of record discloses a parametric design method for a fan coil unit based on BIM (Building Information Modeling), comprising:
“(3) setting pipe connection locations and connection sizes of a two-pipe fan coil and a four-pipe fan coil, a size of a return air box, and a size of a return air inlet, particularly comprising steps of: 
establishing a reference plane at a side of the fan coil casing, and enabling the reference plane to accurately describe the pipe connection locations for water supply and return of the two-pipe fan coil and the four-pipe fan coil; 
using a stretch tool, and producing a pipe connection member for water supply and return pipes;
according to drawing parameters in the sample data, setting a length and a distance to other pipe connections of the pipe connection member; 
after completing above operations, defining virtual connector parameters at an end of each pipe, and enabling a diameter of the pipe connection member to be consistent with a diameter of a solid connector and conform to a diameter of pipe connection in the sample data;
producing the return air box with using a stretch command, ensuring that the return air box is left-right symmetrical, and enabling the return air box (5) to be locked with a back part of the fan coil; and
	(6) loading the family of the air duct flexible connectors into a family of the fan coil;
locating on the air supply duct with using a reference plane; 
completing center locating of three lower air outlets according to general design requirements, and adding parameters after measuring distance marks by a distance tool, so as to realize a parametric control on a distance between a center of each lower air outlet and the air supply flange; 
symmetrically arranging the air duct flexible connectors on middle of the lower surface of the air supply duct; 
locking each diffuser at a lower end of the corresponding air duct flexible connector;
according to a distance between the air supply flange and a corresponding prefabricated air outlet, parametrically controlling a horizontal location of each diffuser; 
with using a reference plane, completing a parameter addition for a distance between the lower surface of the air supply duct and a lower surface of the corresponding air outlet, and parametrically controlling a vertical location of each diffuser”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
May 16, 2022